


110 HR 2516 IH: National Forest Roadless Area

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2516
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Inslee (for
			 himself, Mr. Kirk,
			 Mr. Hinchey,
			 Mr. Shays,
			 Mr. Ramstad,
			 Mr. George Miller of California,
			 Mr. Pallone,
			 Ms. Schwartz,
			 Mr. Grijalva,
			 Mr. Moran of Virginia,
			 Mr. Gutierrez,
			 Ms. Lee, Mr. Lantos, Mr.
			 Butterfield, Mrs. McCarthy of New
			 York, Mr. Payne,
			 Mr. Dingell,
			 Mr. Weiner,
			 Mrs. Maloney of New York,
			 Mrs. Tauscher,
			 Mr. Schiff,
			 Mr. Lipinski,
			 Mr. Blumenauer,
			 Mr. Olver,
			 Mr. Farr, Mr. Kind, Mr. Van
			 Hollen, Mr. Honda,
			 Mr. Berman,
			 Mr. Clay, Mr. Stark, Mr.
			 Marshall, Ms. Schakowsky,
			 Mr. Miller of North Carolina,
			 Mr. Price of North Carolina,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Doggett,
			 Mr. Allen,
			 Ms. Woolsey,
			 Ms. Castor,
			 Mr. Boucher,
			 Mr. Sherman,
			 Mr. Smith of Washington,
			 Mr. Andrews,
			 Mr. Neal of Massachusetts,
			 Mr. Nadler,
			 Ms. Solis,
			 Mr. Tierney,
			 Mr. Larson of Connecticut,
			 Mr. Cleaver,
			 Ms. DeGette,
			 Ms. Matsui,
			 Ms. DeLauro,
			 Mr. Chandler,
			 Mr. Carnahan,
			 Mr. Cooper,
			 Mr. Engel,
			 Ms. Harman,
			 Ms. McCollum of Minnesota,
			 Ms. Berkley,
			 Mrs. Jones of Ohio,
			 Mr. Israel,
			 Mr. Lewis of Georgia,
			 Mr. Wu, Mr. Langevin, Ms.
			 Hirono, Mr. Yarmuth,
			 Mr. Pascrell,
			 Mr. Waxman,
			 Mr. McDermott,
			 Mr. Murphy of Connecticut,
			 Mr. Higgins,
			 Mr. DeFazio,
			 Mr. Conyers,
			 Mr. Ferguson,
			 Mr. Cummings,
			 Mr. Smith of New Jersey,
			 Mr. Rangel,
			 Mr. Rush, Mr. Kennedy, Ms.
			 Moore of Wisconsin, Mr.
			 Kildee, Mr. Moore of
			 Kansas, Mr. Levin,
			 Mr. Markey,
			 Mr. Costello,
			 Ms. Corrine Brown of Florida,
			 Mr. Spratt,
			 Mr. Meehan,
			 Mr. Ackerman,
			 Mr. Gonzalez,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Hill, Mrs. Capps, Mr.
			 Doyle, Mr. Brady of
			 Pennsylvania, Ms. Eddie Bernice
			 Johnson of Texas, Mr.
			 Pastor, Mr. Hastings of
			 Florida, Ms. Hooley,
			 Mr. Gene Green of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Rothman,
			 Mr. McNerney,
			 Mr. Cohen,
			 Ms. Baldwin,
			 Ms. Norton,
			 Mr. McGovern,
			 Mrs. Lowey,
			 Ms. Waters,
			 Mr. McNulty,
			 Ms. Zoe Lofgren of California,
			 Mr. Frank of Massachusetts,
			 Mr. Crowley,
			 Mr. Snyder,
			 Mr. Holt, Mr. Reyes, Mrs.
			 Napolitano, Mrs. Davis of
			 California, Mr. Lynch,
			 Ms. Loretta Sanchez of California,
			 Mr. Johnson of Illinois,
			 Mr. Watt, Ms. Shea-Porter, Mr.
			 Kucinich, Ms. Linda T. Sánchez of
			 California, Mr. Wynn,
			 Mr. Wexler,
			 Mr. Johnson of Georgia,
			 Ms. Wasserman Schultz,
			 Mr. Sires,
			 Mr. Delahunt,
			 Ms. Carson,
			 Mr. Ryan of Ohio,
			 Mr. Hare, Mr. Scott of Georgia,
			 Ms. Roybal-Allard,
			 Mr. Filner, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect inventoried roadless areas in the National
		  Forest System.
	
	
		1.Short titleThis Act may be cited as the
			 National Forest Roadless Area
			 Conservation Act.
		2.National forest
			 inventoried roadless areas
			(a)Identification of
			 inventoried roadless areasThe inventoried roadless areas within
			 the National Forest System set forth in the maps contained in the Forest
			 Service Roadless Area Conservation, Final Environmental Impact Statement,
			 Volume 2, dated November 2000, shall be known and identified as National Forest
			 Inventoried Roadless Areas. The Forest Service may modify such maps for the
			 sole purpose of improving their accuracy or inclusiveness. Any substantial
			 modification of such maps shall be made through the national forest management
			 planning process and documented in an environmental impact statement.
			(b)Management and
			 protectionThe Secretary of Agriculture shall manage the National
			 Forest Inventoried Roadless Areas identified in subsection (a) to maintain the
			 roadless character and values of the areas in accordance with the final rule
			 and record of decision published in the Federal Register on January 12, 2001
			 (66 Fed. Reg. 3244 et seq.).
			
